Beck, P. J.
1. Where a purchaser of land took from the vendor a bond for title, and, after paying half of the purchase-price and being unable to pay the balance thereof, agreed with a third person that the latter should pay the balance due on the purchase-price, that he and the original purchaser should own the land as tenants in common, and that a deed should be taken conveying the property to them; but the third person, after payirig the remaining half of the purchase-money, had the property conveyed to a stranger and by the latter conveyed to himself (the third person), an implied trpst arose in favor of the original purchaser, who had surrendered his bond for title when he made the agreement first referred to, and he was entitled to a decree establishing his right as tenant in common and an owner of an undivided half interest in the property.
2. The evidence authorized the verdict, and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.